Citation Nr: 1215143	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Whether the Veteran is competent for the purpose of receiving direct payment of VA disability compensation benefits.

3. Entitlement to a disability rating in excess of 20 percent for lateral instability of the right knee. 

4. Entitlement to a disability rating in excess of 20 percent for lateral instability of the left knee.

5. Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

6. Entitlement to a disability rating in excess of 10 percent for left knee arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to October 1972, April 1980 to April 1983, and April 1987 to June 1989. He has also reported serving with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of Regional Offices (ROs) in Seattle, Washington and Pittsburgh, Pennsylvania. Jurisdiction of the claims file subsequently transferred to the RO in Waco, Texas. In a September 2006 rating decision, the Seattle RO denied entitlement to service connection for an acquired psychiatric disorder. In November 2007, the Seattle RO denied the Veteran entitlement to increased disability ratings for his bilateral knee disabilities. The Pittsburgh RO issued a March 2009 rating decision finding that the Veteran remained incompetent for the purpose of the receipt of direct payment of VA disability compensation benefits.

As the Veteran has appealed issues of entitlement to increased ratings for his knee disabilities and presented evidence of unemployment, the Board has considered whether or not to add the matter of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) to his appeal. A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011). The claims file reflects that the Veteran was in the process of appealing the issue of entitlement to a TDIU during the pendency of his other claims, but did not perfect that appeal. 

Specifically, entitlement to a TDIU, as well as service connection for a lipoma, was denied in a February 2010 rating action by the New Orleans, Louisiana RO. The Veteran submitted a notice of disagreement, but did not respond to an August 2011 statement of the case. As he did not submit a substantive appeal (VA Form 9) for the issues of entitlement to a TDIU and to service connection for a lipoma, those issues are not before the Board. 38 C.F.R. § 20.200 (2011). The Board has not added a new claim of entitlement to TDIU to this matter since that issue was adjudicated during the pendency of his appeal.

In December 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Waco, Texas. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a July 2011 letter, the Veteran's authorized representative filed a claim of entitlement to an annual clothing allowance. As that issue has not been adjudicated, it is REFERRED to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



REMAND

The claims file reflects that certain evidence remains outstanding and that multiple examinations are warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

In regard to his claim for service connection for an acquired psychiatric disability, the Veteran has reported two (2) stressful experiences. Specifically, he alleges that he witnessed the shooting of one of his friends prior to entry into active duty service and that he was on duty with a friend/service-member that was run over by either a tank or armored personnel carrier. He has reported that the incident occurring during his active duty service happened in 1980, 1983-1984, 1987-1988, 1989, and 1990. The majority of his contentions identify the incident as occurring toward the end of his time in service, specifically in either 1989 or 1990, and he has consistently reported that he was attached to "two eighty first," the 2nd Battalion 81st Armor Regiment at the time of the accident. 

The Board observes that the Veteran was discharged from his last period of active duty service in June 1989 when he was assigned to the 2nd Battalion 81st Armor Regiment. The claims file does not reflect that the RO has undertaken appropriate development to attempt to verify the alleged stressor incident despite the Veteran's identification of the service-member's last name. Further, the Veteran has reported receiving mental health treatment while serving with the Alabama National Guard, but the claims file does not reflect any VA effort to obtain National Guard records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must conduct additional inquiries in an attempt to verify the Veteran's reported active duty stressor and to obtain any available records from his National Guard duty.

The last complete record of VA treatment notes within the claims file was generated on June 22, 2009, but the Veteran has reported more recent treatment. While this case is in remand status, the RO/AMC must gather updated VA treatment notes and associate them with the claims file. 

The claims file also reflects that, prior to returning to the United States in 2009, the Veteran received ongoing medical care from multiple private physicians in Germany. Although the claims file contain some letters from these providers dated in 2006 and 2008, the record does not reflect any treatment notes. The Veteran has also reported receiving care from Beacon Hill Medical and Harborview Medical Center. The record reflects that the RO requested records from Harborview, specifically pertaining to the Veteran's knee disabilities. However, the Veteran informed VA that he received care from Harborview for multiple conditions including mental health. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his knee disabilities in August 2009, more than two (2) years ago. He has indicated that his disabilities have worsened since that time, to the extent that he has been issued knee braces and is unable to stand for long periods. He was last afforded a mental disorders examination in October 2009. The mental disorders examiner noted a recent relapse into substance abuse and opined that the Veteran "needs a fiduciary at least until he has demonstrated one year of sobriety." The Veteran testified in December 2011 that he had been sober for at least three (3) months and reported that his current fiduciary had indicated that he was capable of handling his own funds. Additional VA examinations are warranted to assess the severity of the Veteran's service-connected knee disabilities and his level of competency. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after June 22, 2009- and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, records from: 

a. Beacon Hill Medical,

b. Harborview Medical Center,

c. Dr. Langensteiner;

d. Dr. Raabe; and

e. Dr. Dörzapf.

3. After associating any submitted documents with the claims file, review the record for untranslated German language documents. Obtain translations of any untranslated documents and associate the translations with the claims file.

4. Attempt to locate any available Army reserve treatment records by contacting the Adjutant General of the Alabama National Guard. Contact any other sources deemed appropriate. Request that all sources undertake searches for the Veteran's reserve records - particularly any periodic physical examinations and medical history questionnaires. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

5. If no records can be located, make a formal finding as to their unavailability. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

6. Concurrent with the above, undertake a search of all appropriate sources to verify the Veteran's report of a service member being killed during the first six (6) months of 1989 either during a training exercise or while on patrol with the 2nd Battalion 81st Armor Regiment. Check the records of that unit for the service-member named by the Veteran and any reference to his accident or death.

7. Subsequent to the above development, afford the Veteran an opportunity to attend VA examinations at an appropriate location to determine the current severity of his service-connected knee disabilities and to assess his competency. The following considerations will govern the examinations:

a. The entire claims folders and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiners must provide current findings:

i. The joints examiner must provide range of motion measurements, assess the level of impairment of any subluxation or lateral instability, and address the Veteran's contentions that he cannot stand for long periods of time, can barely bend, cannot straighten his legs at night, and is in constant pain;

ii. The mental disorders examiner must address the Veteran's contention at the December 2011 hearing that he had not abused any substances for at least three (3) months and provide an opinion as to his current competency for purposes of direct receipt of compensation benefits; and 

iii. Each examiner must complete an independent review of the claims file and discuss the results of the last prior examination (joints, August 2009; mental disorders, October 2009) and any subsequent changes in severity.

c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. All clinical findings must be reported in detail and correlated to a specific diagnosis. The reports prepared must be typed.

8. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings for the claims for increased disability evaluations. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

[Continued on following page.]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


